Title: To Alexander Hamilton from William Allibone, 3 [July] 1790
From: Allibone, William
To: Hamilton, Alexander


Philadelphia, [July] 3, 1790. “Having returned by this day from a visit of Inspection to the several establishments in the Bay & River Including the light house, it was not without Concern I found your letter of the 22d of last month. Accompanied by the Contract made with abraham Hargis and communicating the disinclination of the President of the United States to approve the allowance of £130 per annum with the other benefits granted to him as keeper of the Light House, And the more so, it having always heretofore been thot. moderate and having the precedents of more than Twenty years standing before me I tho’t it the part in which I was least likely to Err. And sure I am that £130 will maintain a Small family for a year but in Humble Stile. Am Induced to believe that the other Benefits must have been considered of much more value than they are, A house to live in has undoubtedly its Natural Vallue, but it is a necessary appendix to the light House, it being between three & four miles to any inhabitants and they seperated by a navigable water over which not even a ferry is kept, it is absolutely necessary that the Keeper should live upon the spot, and it could not be expected he could find himself a house being removable at pleasure: and it would not only be Improper but of dangerous Tendency to employ A man who had not some family about him, to do what might be necessary in case of Sickness &c. These are considerations making it necessary to find the keeper a house.… I cannot help Flattering myself with A hope that … the President of the United States will view the allowance intended [for Hargis] as not more than adequate to the Service & Situation & be pleased to approve thereof.…”
